DEMAND REVOLVING NOTE

Executed as of the 31st day of
March, 2003 at Chicago, Illinois.

ID: Clinical Data

Amount $10,000,000.00

FOR VALUE RECEIVED, the Undersigned (jointly and severally, if more than one)
promises to pay to the order of LASALLE BUSINESS CREDIT, LLC (hereinafter,
together with any holder hereof, called "Lender"), at the main office of the
Lender, the principal sum of Ten Million and No/100 Dollars ($10,000,000.00)
plus the aggregate unpaid principal amount of all advances made by Lender to the
Undersigned (or any one of them, if more than one) pursuant to and in accordance
with Subsection 2(a) of the Loan Agreement (as hereinafter defined) in excess of
such amount, or, if less, the aggregate unpaid principal amount of all advances
made by Lender to the Undersigned (or any one of them, if more than one)
pursuant to and in accordance with Subsection 2(a) of the Loan Agreement. The
Undersigned (jointly and severally, if more than one) further promises to pay
interest on the outstanding principal amount hereof on the dates and at the
rates provided in the Loan Agreement from the date hereof until payment in full
hereof.

This Note is referred to in and was delivered pursuant to that certain Loan and
Security Agreement, as it may be amended from time to time, together with all
exhibits thereto, dated March 31, 2003, between Lender and the Undersigned (the
"Loan Agreement"). All terms which are capitalized and used herein (which are
not otherwise defined herein) shall have the meaning ascribed to such term in
the Loan Agreement.

THE OUTSTANDING PRINCIPAL BALANCE OF THE UNDERSIGNED'S LIABILITIES TO LENDER
UNDER THIS NOTE SHALL BE PAYABLE UPON DEMAND. Prior to demand, principal
hereunder shall be payable pursuant to the terms of the Loan Agreement.

The Undersigned (and each one of them, if more than one) hereby authorizes the
Lender to charge any account of the Undersigned (and each one of them, if more
than one) for all sums due hereunder. If payment hereunder becomes due and
payable on a Saturday, Sunday or legal holiday under the laws of the United
States or the State of Illinois, the due date thereof shall be extended to the
next succeeding business day, and interest shall be payable thereon at the rate
specified during such extension. Credit shall be given for payments made in the
manner and at the times provided in the Loan Agreement. It is the intent of the
parties that the rate of interest and other charges to the Undersigned under
this Note shall be lawful; therefore, if for any reason the interest or other
charges payable hereunder are found by a court of competent jurisdiction, in a
final determination, to exceed the limit which Lender may lawfully charge the
Undersigned, then the obligation to pay interest or other charges shall
automatically be reduced to such limit and, if any amount in excess of such
limit shall have been paid, then such amount shall be refunded to the
Undersigned.

The principal and all accrued interest hereunder may be prepaid by the
Undersigned, in part or in full, at any time; provided, however, that the
Undersigned shall pay a prepayment fee as provided in the Loan Agreement.

The Undersigned (and each one of them, if more than one) waives the benefit of
any law that would otherwise restrict or limit Lender in the exercise of its
right, which is hereby acknowledged, to set-off against the Liabilities, without
notice and at any time hereafter after the occurrence of an Event of Default,
any indebtedness matured or unmatured owing from Lender to the Undersigned (or
any one of them). The Undersigned (and each one of them, if more than one)
waives every defense, counterclaim (other than any claim which, if not made as a
counterclaim, would be waived by Undersigned) or setoff which the Undersigned
(or any one of them) may now have or hereafter may have to any action by Lender
in enforcing this Note and/or any of the other Liabilities, or in enforcing
Lender's rights in the Collateral and ratifies and confirms whatever Lender may
do pursuant to the terms hereof and of the Loan Agreement and with respect to
the Collateral and agrees that Lender shall not be liable for any error in
judgment or mistakes of fact or law except with respect to acts of gross
negligence or wilful misconduct, provided that nothing herein shall preclude
Borrowers from bringing such defense or counterclaim as a seperate action.

The Undersigned, any other party liable with respect to the Liabilities and any
and all endorsers and accommodation parties, and each one of them, if more than
one, waive any and all presentment, demand, notice of dishonor, protest, and all
other notices and demands in connection with the enforcement of Lender's rights
hereunder.

The loan evidenced hereby has been made and this Note has been delivered at
Chicago, Illinois. THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL
LAWS OF THE STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT, VALIDITY,
CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING WITHOUT LIMITATION,
THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES, and shall be binding upon
the Undersigned (and each one of them, if more than one) and the Undersigned's
heirs, legal representatives, successors and assigns (and each of them, if more
than one). If this Note contains any blanks when executed by the Undersigned (or
any one of them, if more than one), the Lender is hereby authorized, without
notice to the Undersigned (or any one of them, if more than one) to complete any
such blanks according to the terms upon which the loan or loans were granted.
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or be invalid under such law, such provision
shall be severable, and be ineffective to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of this Note. If more
than one party shall execute this Note, the term "Undersigned" as used herein
shall mean all parties signing this Note, and each one of them, and all such
parties, their respective heirs, executors, administrators, successors and
assigns, shall be jointly and severally obligated hereunder.

To induce the Lender to make the loan evidenced by this Note, the Undersigned
(and each one of them, if more than one) (I) irrevocably agrees that, subject to
Lender's sole and absolute election, all actions arising directly or indirectly
as a result or in consequence of this Note or any other agreement with the
Lender, or the Collateral, shall be instituted and litigated only in courts
having situs in the City of Chicago, Illinois; (ii) hereby consents to the
exclusive jurisdiction and venue of any State or Federal Court located and
having its situs in said city; and (iii) waives any objection based on forum
non-conveniens. IN ADDITION, LENDER AND THE UNDERSIGNED (OR ANY ONE OF THEM, IF
MORE THAN ONE) HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH
PERTAINS DIRECTLY OR INDIRECTLY TO THIS NOTE, THE LIABILITIES, THE COLLATERAL,
ANY ALLEGED TORTIOUS CONDUCT BY THE UNDERSIGNED OR LENDER OR WHICH IN ANY WAY,
DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND LENDER. In addition, the Undersigned agrees that all service of
process shall be made as provided in the Loan Agreement.

As used herein, all provisions shall include the masculine, feminine, neuter,
singular and plural thereof, wherever the context and facts require such
construction and in particular the word "Undersigned" shall be so construed.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

IN WITNESS WHEREOF, each of the Undersigned, if more than one, has executed this
Note on the date above set forth.

 

CLINICAL DATA INC.



By
Name
Title




Address:

2 Thurber Boulevard

Smithfield, Rhode Island 02917

 

GPSI ACQUISITION, INC.


By
Name
Title

Address:
103-F Creek Ridge Road

Greensboro, North Carolina 27406

BIOCLINICAL CONCEPTS, INC.


By
Name
Title

Address:
103-F Creek Ridge Road

Greensboro, North Carolina 27406

=================================================================

FOR BANK USE ONLY

Officer's Initials: __________
Approval: __________

im(m:Dept\lbci\legal\Fenton Group\lbci-llc\Clinical Data\loandocs\demand
revolving note.doc) Last printed 04/29/03 4:05 PM